Citation Nr: 0200880	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  01-07 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss and, if so, whether all 
the evidence both old and new warrants the grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from July 1978 to May 1979.  

The veteran filed his original claim for service connection 
in July 1994.  A rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in 
October 1994 denied service connection for a hearing loss.  
The veteran was advised of the denial in correspondence that 
same month.  He did not initiate a timely appeal and the 
October 1994 rating decision became final.  The basis for the 
October 1994 denial was that a hearing loss was not present 
during service or subsequent thereto.  

The current matter before the Board began with the veteran's 
attempt to reopen his claim in 1998.  A rating action in 
August 1999 determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection.  Following receipt of additional medical 
evidence, the RO found, in an June 2000 rating action that 
new and material evidence had been submitted in the form of a 
private medical opinion relating the veteran's current 
hearing loss to service and the claim was reopened by the RO.  
The RO then considered the claim for service connection for 
bilateral hearing loss on a de novo basis and denied the 
claim in the same June 2000 rating action.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that regardless of the RO's 
action in determining whether new and material evidence has 
been submitted, the Board still has a legal duty to consider 
that same issue.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Therefore, the Board construes the current issue to be 
whether new and material evidence has been submitted to 
reopen the veteran's claim seeking entitlement to service 
connection for bilateral hearing loss and, if so, whether all 
the evidence both old and new warrants the grant of service 
connection.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for hearing 
loss was denied by the RO in an October 1994 rating decision 
on the basis that a hearing loss of service origin was not 
shown.  The veteran, in a letter dated later in October 1994 
was apprised of his procedural and appellate rights; however, 
a notice of disagreement was not received within the 
subsequent one-year period.  

2.  Evidence submitted in conjunction with the veteran's 
current claim to reopen is not cumulative and bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  A hearing loss was not present during service or within 
one year of service separation and was first shown many years 
after service.  


CONCLUSIONS OF LAW

1.  The October 1994 rating decision denying the veteran's 
claim for entitlement to service connection for hearing loss 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2001).  

2.  Additional evidence received since the October 1994 
rating decision is both new and material; thus, the claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(c) 
(effective prior to August 29, 2001).  

3.  A bilateral hearing loss was not incurred in or 
aggravated by active service and a bilateral sensorineural 
hearing loss may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§, 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of these 
statutory changes.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) and is effective from November 
9, 2000, except that the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The record shows that the veteran was afforded a VA 
examination in May 2000 in conjunction with the present 
claim.  He was also furnished a statement of the case in 
November 2000 and a supplemental statement of the case in 
July 2001.  The documents listed the evidence considered, the 
applicable statutory and regulatory criteria and the reasons 
and bases for the denial of his claim.  The veteran also was 
advised by RO correspondence in June 2001 of the provisions 
of the VCAA as they related to his claim.  He was asked to 
provide the RO with any additional information and evidence 
that would assist in the development of his claim.  The 
veteran responded in early July 2001 that he had no 
additional evidence to submit.  

A review of the record shows that all pertinent medical 
records have been obtained and that these records and those 
previously of record are sufficient to properly decide the 
veteran's claim.  The veteran has also been advised by the RO 
of the bases for the denial of his claim and thus, the kind 
of medical evidence needed to support his claim.  However, 
the veteran has indicated that there is no additional medical 
evidence available.  Thus, there is no indication that 
further evidentiary development would be fruitful.  

After reviewing the entire record, there is no identified 
evidentiary or procedural development, including under the 
VCAA or its implementing regulations that would possibly 
benefit the veteran in the prosecution of his claim.  The 
Board finds that the duty to assist and notification 
requirements of the VCAA and its implementing regulations 
have been substantially satisfied.  Since the appellate 
record is complete, further development would not serve any 
useful purpose.  Further, as there is no additional evidence 
relevant to the issue at hand, the Board is able to proceed 
with review of the veteran's claim at this time without 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Legal Criteria

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1131. 

Organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309; 
see Hensley v. Brown, 5 Vet. App. 155 (1993).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Evidence Received Prior to October 1994

The evidence of record at the time of the October 1994 denial 
did not show that the veteran had a hearing loss of service 
origin.  Service medical records were negative as to the 
presence of any hearing loss and there was no competent 
medical evidence of record to show the postservice presence 
of any type of hearing loss for which service connection 
could be granted.  

Evidence Received After October 1994

In support of his claim to reopen, the veteran furnished a 
medical statement from a treating physician identifying a 
current hearing loss and relating said hearing loss to the 
veteran's period of service.  As previously indicated, the 
law provides that a finally denied claim may only be reopened 
upon the submission of evidence that is both new and 
material.  38 U.S.C.A. § 5108  (West 1991).  The statement 
from a medical professional showing a current hearing loss 
and referencing a service etiology addresses the evidentiary 
foundation on which the October 1994 final disallowance was 
based.  Thus, this submission constitutes new and material 
evidence and the claim must be reopened.  The Board will now 
address the veteran's claim for service connection for 
bilateral hearing loss on a de novo basis considering the 
evidence, both old and new.


Service Connection for Bilateral Hearing Loss

Service medical records are negative as to the presence of 
any hearing loss during the veteran's period of service.  The 
veteran did have ear complaints when treated for pharyngitis 
in April 1979, but no hearing loss was identified at that 
time.  On a report of medical history at separation, dated in 
May 1979, the veteran reported no ear, nose or throat 
problems.  On separation examination in May 1979, the ears 
were reported as normal on physical examination and the 
veteran's bilateral hearing was reported as normal on 
audiometric testing.  

The veteran filed his original claim for service connection 
for hearing loss in July 1994 indicating that he had received 
no treatment for the claimed hearing loss since service 
discharge.  The veteran was asked to furnish evidence 
establishing the presence of the claimed disability, but he 
did not respond.  

VA outpatient treatment records for February and March 1999 
show the veteran was seen with complaints of impaired hearing 
said to date back to 1977.  Audiometric studies showed the 
presence of mild to moderate bilateral sensorineural hearing 
loss.  

In April 1999 correspondence, the RO requested the veteran 
furnish evidence of a hearing loss during the first 
postservice year or of continuity of symptomatology since 
service discharge.  The veteran did not respond to this 
request.  

A report of private audiogram in January 2000 showed a 
moderate to severe bilateral neurosensory hearing loss said 
to be secondary to military exposure.  A March 2000 letter 
from the private physician who had treated the veteran in 
January 2000 described the veteran's condition.  He also 
reported that the veteran had provided him with a history of 
noise exposure in service without ear protection.  

The veteran was afforded a VA examination and audiometric 
testing in May 2000 and the results are of record.  The 
veteran again provided a history of noise exposure in 
service.  The examiner noted the veteran's normal audiogram 
at the time of service separation.  He also felt that the 
findings on private audiogram were not valid and that any 
high frequency sensorineural hearing loss was minimal.  In 
conclusion, he opined that he found no evidence to support a 
hearing loss secondary to noise exposure in service.  

Analysis

It is neither contended nor shown that the veteran served in 
combat.  Therefore, the Board finds the evidentiary standard 
for combat-related injuries under 38 U.S.C.A. § 1154(b) is 
not applicable in this case.  

Service records are negative as to the presence of any 
hearing loss.  There is also no competent medical evidence 
showing the presence of a hearing loss at any time proximate 
to service.  The first documented showing of any hearing loss 
was in the late 1990s, many years after service discharge.  

While the veteran seeks service connection for the claimed 
disability, he has neither furnished nor referenced any 
competent medical evidence tending to relate his current 
condition to service.  The Board has considered the veteran's 
contention that his hearing loss arose in service; however, 
this is not documented in the service medical records or by 
any early postservice medical records.  In fact, the presence 
of the condition is not documented until many years after 
service discharge.  The Board has considered the veteran's 
attribution of his hearing loss to service and while he is 
competent to observe and describe his symptoms, he is not a 
physician, and he is not qualified to express a medical 
opinion regarding the etiology of his hearing loss.  He is 
not competent to address issues requiring an expert medical 
opinion, to include medical diagnoses and opinions of medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The only additional evidence favorable to the veteran is the 
assessment of the private physician that the veteran's 
hearing loss was due to noise exposure in service.  However, 
as noted above, the Board cannot accept the veteran's 
uncorroborated account of his service experiences.  The Board 
is also not bound to accept opinions of physicians, who make 
their assessments many years following the veteran's 
separation from service, relying on history as related by the 
veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993), 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) [a medical 
diagnosis is only as credible as the history on which it is 
based].  The private physician referenced no service or 
postservice medical evidence to support his assessment of 
service origin and in his March 1999 letter he attributed 
that assessment solely to the history provided to him by the 
veteran.  However, as noted above, this is a history that is 
not supported by the evidentiary record and thus, is not 
accepted by the Board.  In this regard, the Board also notes 
that the May 2000 VA examiner had the opportunity to review 
the entire claims folder and then based on that review opined 
that there was no relationship between the veteran's service 
and any current hearing loss.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.  


ORDER

The veteran's claim seeking entitlement to service connection 
for bilateral hearing loss is reopened and denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

